UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1253


In re:   ANGELO GALLOWAY, a/k/a Gelo,

                Petitioner.



                 On Petition for Writ of Mandamus.
                     (2:10-cr-00096-MSD-TEM-2)


Submitted:   May 19, 2015                    Decided: May 21, 2015


Before NIEMEYER and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Angelo Galloway, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Angelo Galloway petitions for a writ of mandamus seeking an

order directing a district judge to docket his pro se ethics

grievance   against      a    federal    prosecutor.          We   conclude    that

Galloway is not entitled to mandamus relief.

      Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.              Kerr v. U.S. Dist. Court, 426

U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).           Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).

      The   district         court’s    docket     reveals     that    Galloway’s

grievance was received by the district court and referred for

investigation.        To the extent Galloway seeks additional relief

by way of his mandamus petition, he fails to demonstrate a clear

right to such relief.          Accordingly, we grant leave to proceed in

forma pauperis, but we deny the petition for writ of mandamus.

We   dispense   with    oral     argument    because    the    facts    and   legal

contentions     are   adequately       presented   in   the    materials      before

this court and argument would not aid the decisional process.



                                                                   PETITION DENIED



                                         2